Name: Commission Decision of 1 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Denmark of aids granted during 1978 to organizations of fruit and vegetable producers (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-10-18

 Avis juridique important|31979D085079/850/EEC: Commission Decision of 1 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Denmark of aids granted during 1978 to organizations of fruit and vegetable producers (Only the Danish text is authentic) Official Journal L 262 , 18/10/1979 P. 0032****( 1 ) OJ NO L 118 , 20 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 204 , 28 . 7 . 1978 , P . 12 . ( 3 ) OJ NO L 61 , 12 . 3 . 1969 , P . 2 . ( 4 ) OJ NO L 287 , 15 . 11 . 1969 , P . 3 . COMMISSION DECISION OF 1 OCTOBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE KINGDOM OF DENMARK OF AIDS GRANTED DURING 1978 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/850/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1035/72 OF 18 MAY 1972 ON THE COMMON ORGANIZATION OF THE MARKET IN FRUIT AND VEGETABLES ( 1 ), AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 1766/78 ( 2 ), AND IN PARTICULAR ARTICLE 36 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 449/69 OF 11 MARCH 1969 ON THE REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 3 ), AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS THE KINGDOM OF DENMARK HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF AID GRANTED DURING 1978 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2264/69 OF 13 NOVEMBER 1969 ON APPLICATION FOR REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 4 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AID OF DKR 39 324.50 WAS GRANTED UNDER THE CONDITIONS LAID DOWN IN ARTICLES 2 TO 6 OF REGULATION ( EEC ) NO 449/69 ; WHEREAS THE GUIDANCE SECTION OF THE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . DKR 19 662.25 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE AID GRANTED BY THE KINGDOM OF DENMARK TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS DURING 1978 SHALL BE DKR 19 662.25 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 1 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT